                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

                             CASE NO. 6:20-cv-1795-Orl-22GJK


LUCHY REEDER,

        Plaintiff,
vs.

AMERICAN SECURITY INSURANCE
COMPANY,

        Defendant.


         DEFENDANT AMERICAN SECURITY INSURANCE COMPANY’S
      ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

        Defendant American Security Insurance Company (“American Security”) files its

Answer and Affirmative Defenses to the Complaint filed by Plaintiff Luchy Reeder

(“Plaintiff”) and states:

                            JURISDICTIONAL ALLEGATIONS

        1.      American Security admits that this is a claimed action for damages which

purportedly exceed seventy-five thousand dollars. American Security denies that Plaintiff is

entitled to any relief and the remaining allegations in paragraph 1.

        2.      American Security admits the allegations in paragraph 2.

        3.      American Security admits that Plaintiff owns real property located at 6008

Alligator Lake Shore W, Saint Cloud, FL 34771 (the “Property”) and that American Security

issued excess flood insurance policy number FLR07451548497 (the “Policy”) under the
provisions of the lender’s Master Policy that provided certain insurance coverage, as more

fully set forth therein. American Security denies the remaining allegations in paragraph 3.

       4.      Denied.

       5.      American Security admits for jurisdictional purposes only that jurisdiction and

venue are proper in the United States District Court for the Middle District of Florida.

                               GENERAL ALLEGATIONS

       6.      American Security admits that it issued excess flood insurance policy number

FLR07451548497 (the “Policy”) under the provisions of the lender’s Master Policy that

provided certain insurance coverage, as more fully set forth therein, to real property located

at 6008 Alligator Lake Shore W, Saint Cloud, FL 34771 (the “Property”). American Security

denies the remaining allegations in paragraph 6.

       7.      American Security states that the Policy speaks for itself as to coverage.

American Security denies the remaining allegations in paragraph 7.

       8.      American Security states that the Policy speaks for itself as to coverage.

American Security denies the remaining allegations in paragraph 8.

       9.      American Security admits that the Policy was in effect during the Policy

Period from August 6, 2017 through August 6, 2018. American Security denies the

remaining allegations in paragraph 9.

       10.     American Security states that the Policy speaks for itself as to coverage.

American Security denies the remaining allegations in paragraph 10.

       11.     Denied.

       12.     Denied.




                                               2
                             COUNT I – BREACH OF CONTRACT

        13.     American Security re-alleges its responses to paragraphs 1 through 12 above

as if fully stated herein.

        14.     American Security admits that this is a claimed action for breach of contract.

American Security denies that Plaintiff is entitled to any relief and the remaining allegations

in paragraph 14.

        15.     Denied.

        16.     Denied.

        17.     Denied.

        18.     American Security states that a claim was reported to American Security, by

or on behalf of Plaintiff, for alleged damages occurring on September 9, 2017, which claim

was assigned number 00102273857. American Security denies the remaining allegations in

paragraph 18.

        19.     American Security admits that it was provided access to inspect the Property

and that it investigated claim number 00102273857. American Security denies the remaining

allegations in paragraph 19.

        20.     American Security admits that it inspected the Property for claim number

00102273857. American Security denies the remaining allegations in paragraph 20.

        21.     American Security admits that it made payment of excess flood insurance

benefits in the amount of $19,889.47, which was based on the independent estimate of

damages from Plaintiff’s primary flood insurance carrier less the prior payment and Policy

deductible. American Security denies the remaining allegations in paragraph 21.




                                              3
        22.     American Security admits that it made payment of excess flood insurance

benefits in the amount of $19,889.47, which was based on the independent estimate of

damages from Plaintiff’s primary flood insurance carrier less the prior payment and Policy

deductible. American Security denies the remaining allegations in paragraph 22.

        23.     Denied.

        24.     Denied.

        25.     Denied.

        26.     Denied.

        27.     Denied.

        28.     Denied.

        29.     Denied.

        30.     Denied.

        As to Plaintiff’s prayer for relief, American Security denies that Plaintiff is entitled to

the requested relief or any other relief.

                                     GENERAL DENIAL

        American Security denies each and every allegation of Plaintiff’s Complaint not

specifically admitted herein.

                                 AFFIRMATIVE DEFENSES

        American Security states the following affirmative defenses to Plaintiff’s Complaint,

without admitting liability to the allegations herein, and reserves the right to amend these

defenses as discovery continues or the facts warrant:




                                                4
                            FIRST AFFIRMATIVE DEFENSE

       1.      As American Security’s first affirmative defense, Plaintiff’s claim is barred on

the basis of fraud and/or concealment. On September 13, 2019, Plaintiff initiated a lawsuit

against her homeowners’ insurance carrier, Universal Property & Casualty Insurance

Company, for alleged damages to the Property caused by Hurricane Irma. In the Universal

Complaint, Plaintiff alleged that the Property sustained $239,657.20 in damages from

Hurricane Irma and attached an estimate in that amount. Plaintiff alleged that “[Universal]

continues to refuse to pay the full amount of Plaintiff’s covered Loss, despite Plaintiff’s

demands for full payment.” Plaintiff then filed the instant lawsuit almost a year later against

American Security, which provided excess flood insurance on the Property through the

Policy. Plaintiff’s Complaint in the instant case is nearly identical to her Universal Complaint

in that it seeks the same $239,657.20 in damages purportedly caused by Hurricane Irma.

However, in this Complaint, Plaintiff alleges that the $239,657.20 was caused by “flooding”.

Plaintiff’s intentional concealment, misrepresentations and/or fraudulent conduct void

coverage under the Policy pursuant to the “Concealment or Fraud and Voidance of

Coverage” Policy provision and Florida law.

                          SECOND AFFIRMATIVE DEFENSE

       2.      As American Security’s second affirmative defense, Plaintiff’s claim is barred

because Plaintiff breached the Policy by failing to perform duties after loss with regard to the

damages sued for herein, including but not limited to: (1) failure to give immediate notice;

(2) failure to protect the Property from further damage; (3) failure to make reasonable and




                                               5
necessary repairs required to protect the Property; and (4) failure to keep an accurate record

of repair expenses.

                            THIRD AFFIRMATIVE DEFENSE

       3.      As American Security’s third affirmative defense, Plaintiff is not entitled to

coverage under the Policy for alleged damages to her Property that are not direct physical

loss caused by or from flood.

                          FOURTH AFFIRMATIVE DEFENSE

       4.      As American Security’s fourth affirmative defense, Plaintiff’s claim is barred

because American Security paid all benefits owed under the excess flood insurance policy.

American Security’s $19,889.47 payment was based on the independent estimate of damages

from Plaintiff’s primary flood insurance carrier less the prior payment and Policy deductible.

American Security does not owe any additional funds or coverage to Plaintiff.

                            FIFTH AFFIRMATIVE DEFENSE

       5.      As American Security’s fifth affirmative defense, Plaintiff’s recovery, if any,

must be reduced by prior payments from Plaintiff’s primary flood insurance carrier for the

Property, Plaintiff’s primary homeowners’ insurance carrier for the Property, American

Security, or from any other source that provides primary insurance coverage to the Property.

                            SIXTH AFFIRMATIVE DEFENSE

       6.      As American Security’s sixth affirmative defense, Plaintiff’s claim is barred,

in whole or in part, because Plaintiff failed to mitigate her alleged damages.

                          SEVENTH AFFIRMATIVE DEFENSE




                                               6
       7.      As American Security’s seventh affirmative defense, Plaintiff is not entitled to

Increase Cost of Compliance (ICC) coverage because Plaintiff failed to meet the conditions

precedent and eligibility requirements for this coverage as stated in the Policy.

       WHEREFORE, Defendant American Security Insurance Company, having

answered the Complaint, respectfully requests that the Court dismiss this cause with

prejudice, enter judgment in American Security’s favor, award American Security its costs

associated with this action, and award such other and further relief as the Court deems just

and proper.

                                                   SHUTTS & BOWEN LLP
                                                   Attorneys for Defendant, AMERICAN
                                                   SECURITY INSURANCE COMPANY
                                                   200 East Broward Boulevard
                                                   Suite 2100
                                                   Fort Lauderdale, FL 33301
                                                   Telephone: (954) 524-5505
                                                   Facsimile: (954) 524-5506

                                                   By: /s/ Daniel R. Lazaro
                                                       David Batista, Esq.
                                                       Trial Counsel
                                                       Florida Bar No. 175803
                                                       Email: dbatista@shutts.com
                                                       Daniel R. Lazaro, Esq.
                                                       Florida Bar No. 99021
                                                       Email: dlazaro@shutts.com

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 5th day of October, 2020, a true and correct copy

of the foregoing has been furnished via CM/ECF to: Keith Pipersburg, Esquire, Insurance

Litigation Group P.A., 1500 NE 162nd Street, Miami, Florida 33162, (service@ilgpa.com).

                                                      /s/ Daniel R. Lazaro
                                                      DANIEL R. LAZARO



                                               7
